Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 1 of 25




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                     Judge R. Brooke Jackson

 Civil Action No. 16-cv-02723-RBJ
 Consolidated Cases: 17-cv-00485; 17-cv-00502; 17-cv-00509; 17-cv-00667; 17-cv-791; 19-cv-
 01771, and 19-cv-01951

 JEREMY LEE SCARLETT, on behalf of himself and all others similarly situated,

           Plaintiff,

 v.

 AIR METHODS CORPORATION and
 ROCKY MOUNTAIN HOLDINGS, LLC,

           Defendants.


                                                ORDER



           This is a consolidated multi-district litigation case before the Court on several motions by

 defendants Air Methods Corporation and Rocky Mountain Holdings, LLC (“defendants”).

 Defendants move to dismiss plaintiff Jonathan Armato’s Class Action Complaint, Case No. 1:19-

 cv-01771-RBJ, ECF No. 1, (“Armato complaint,”) as well as plaintiffs Richard DeQuasie, et

 al.’s Amended Class Action Complaint, Case No. 1:16-cv-02723-RBJ, ECF No. 138 (“DeQuasie

 complaint”). ECF Nos. 142; 143. Defendants also move to strike the class allegations from the

 Armato complaint, the Deqausie complaint, and plaintiffs Randal Cowen, et al.’s Amended Class

 Action Complaint, Case No. 1:16-cv-02723-RBJ, ECF No. 59, (“Cowen complaint”). 1 ECF No.

 144. For the reasons stated below, the motions to dismiss are granted in part and denied in part,

 and the motion to strike class allegations is granted in part and denied in part.


 1
     Unless otherwise noted ECF docket numbers refer to Case No. 16-cv-02723-RBJ.

                                                    1
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 2 of 25




                                           BACKGROUND

     A. Factual Background

          These class action complaints are all brought on behalf of patients, their legal guardians,

 or the estates of deceased patients, who were charged allegedly exorbitant fees by defendants for

 medical transport by helicopter. ECF No. 59; ECF No. 138; Case No. 1-19-cv-01771-RBJ. ECF

 No. 1. Defendant Air Methods Corporation (“Air Methods”) is an air ambulance company with

 a principle place of business in Englewood, Colorado, while defendant Rocky Mountain

 Holdings, LLC, is a holding company that owns Air Methods and directs collection efforts

 jointly with Air Methods. ECF No. 59 at 10. Though the various groups of plaintiffs have

 slightly different legal theories, their claims all stem from the allegedly unreasonable amounts

 defendants charge to provide air ambulance transportation despite there being no agreement as to

 price.

          Plaintiffs allege that after providing medical air transport, defendants typically invoice

 patients upwards of $40,000 for baseline air ambulance transportation services, excluding any

 medical services provided en route. Id. at 2. In many cases, after defendants send patients an

 invoice, they asked them to sign an “assignment of benefits” (“AOB”) prepared by defendants,

 which authorizes direct payment of patient’s insurance benefits to defendants and assigns them

 the patients’ insurance coverage rights. Id. at 3. After patients’ insurance pay what they deem to

 be the reasonable value of the services, defendants typically demand that patients pay the

 remainder of the charged amount. Id. at 3–4. Plaintiffs claim defendants have initiated

 collection efforts against them, and in some cases defendants have filed state court breach of

 contract claims and other suits to collect their charges from plaintiffs. Id. at 8.




                                                    2
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 3 of 25




    B. Procedural Background

        This action is now comprised of eight separate complaints. Only three are at issue for the

 purposes of this motion, and I contain my discussion to those three. The Armato complaint

 asserts claims for declaratory and injunctive relief as well as equitable restitution. Case No. 1-

 19-cv-01771-RBJ, ECF No. 1. The DeQuasie complaint asserts only a claim for declaratory and

 injunctive relief. ECF No. 138. Although the Armato and DeQuasie complaints allege similar

 facts, they bring slightly different claims for relief. Both the Armato and DeQuasie plaintiffs

 argue that no contract exists between plaintiffs and defendants. See ECF No. 138, Case No. 1-

 19-cv-01771-RBJ, ECF No. 1. The DeQuasie plaintiffs seek a declaratory judgment that no

 contract exists, as well as prospective relief pursuant to that judgment. ECF No. 138. Armato,

 who brings a class action but is the only named plaintiff, asks for equitable restitution of

 payments made to defendants in addition to declaratory relief. Case No. 1-19-cv-01771-RBJ,

 ECF No. 1.

        Finally, the Cowen plaintiffs raised claims for declaratory and injunctive relief, breach of

 contract, and equitable restitution. ECF No. 59 at 19–26. Defendants moved to dismiss that

 complaint in its entirety, ECF No. 62, and I granted their motion on May 22, 2018. ECF No. 90.

 The Cowen plaintiffs appealed the dismissal to the Tenth Circuit, which affirmed in part and

 reversed in part. See Scarlett v. Air Methods Corp., 922 F.3d 1053 (10th Cir. 2019). The Tenth

 Circuit affirmed this Court’s dismissal of the Cowen plaintiffs’ implied contract and unjust

 enrichment claim. Id. at 1064–1068. The Tenth Circuit then reversed this Court’s dismissal of

 the Cowen plaintiffs’ declaratory judgment claim regarding the existence of enforceable express

 or implied-in-fact contracts. Id. at 1068.



                                                   3
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 4 of 25




        Defendants have moved to dismiss the Armato and Deqausie complaints, ECF Nos. 142,

 143, and to strike the class allegations from these complaints as well as the Cowen complaint,

 ECF No. 144.

                                     MOTIONS TO DISMISS

        To survive a Rule 12(b)(6) motion to dismiss the complaints must contain “enough facts

 to state a claim to relief that is plausible on its face.” Ridge at Red Hawk, L.L.C. v. Schneider,

 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A plausible claim is a claim that “allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 While the Court must accept the well-pleaded allegations of the complaint as true and construe

 them in the light most favorable to the plaintiff, Robbins v. Wilkie, 300 F.3d 1208, 1210 (10th

 Cir. 2002), purely conclusory allegations are not entitled to be presumed true, Iqbal, 556 U.S. at

 681. However, so long as the plaintiff offers sufficient factual allegations such that the right to

 relief is raised above the speculative level, he has met the threshold pleading standard. See, e.g.,

 Twombly, 550 U.S. at 556; Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008).

        A court may dismiss a claim “under Federal Rule of Civil Procedure 12(b)(6) on the basis

 of an affirmative defense like preemption when the law compels that result.” Caplinger v.

 Medtronic, Inc., 784 F.3d 1335, 1341 (10th Cir. 2015).

        Defendants’ motions present the same arguments against the Deqausie and Armato

 plaintiffs’ declaratory judgment claims, ECF No. 142 at 5; ECF No. 143 at 4–5, so I address

 them together. I then consider defendants’ argument on Armato’s equitable restitution claim.

 ECF No. 142 at 11.




                                                   4
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 5 of 25




    A. Declaratory Judgment Claims

        Regarding plaintiffs’ requested declaratory judgment, defendants argue 1) that the ADA

 does not create a private right of action, and 2) that the ADA does not prevent defendants from

 receiving payments for services. Id. at 5.

        1. Private Right of Action

        According to defendants, plaintiffs’ request for declaratory judgment that no contract

 exists between themselves and defendants “attempts to create an affirmative, private right of

 action under the ADA.” ECF No. 142 at 5. I disagree.

        As the Tenth Circuit stated in Scarlett, “‘the ADA pre-emption provision’ does not bar

 ‘breach-of-contract claims’ against airlines.” Scarlett, 922 F.3d at 1061 (quoting Northwest, Inc.

 v. Ginsberg, 572 U.S. 273, 280 (2014)). A district court can therefore “enforce contractual

 ‘terms and conditions . . . offer[ed by Defendants] and . . . accept[ed]’ by Plaintiffs without

 running afoul of the ADA's pre-emption provision.” Id. at 1067 (quoting Ginsberg, 572 U.S. at

 281). “To enforce a contract, a court must first confirm that a contract exists. Defendants have

 offered no reason why a court that can enforce a contract would be prohibited from ‘declar[ing]

 the rights and other legal relations” arising from a contractual relationship, or lack thereof.’” Id.

 (quoting Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201, noting that the DJA does not

 extend jurisdiction but rather only enlarges the range of remedies available). The plaintiffs’

 declaratory judgment claim does not, as defendants would have it, attempt to create a cause of

 action under the ADA. Rather it arises from this Court’s power to resolve contract disputes

 between airlines and customers, which the Tenth Circuit has held are not pre-empted under the

 ADA.



                                                   5
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 6 of 25




         Defendants point out that the plaintiffs also request injunctive relief in their declaratory

 judgment claim, pursuant to § 2202 of the DJA. ECF No. 142 at 5–6. Specifically, plaintiffs

 request that if this Court finds no contract exists, the Court also issue a prospective order

 requiring defendants to cease collection attempts and cease charging transported patients without

 disclosure of prices or an express agreement. Case No. 1:19-cv-01771, ECF No. 1 at 14; ECF

 No. 138 at 19. They also seek disgorgement of sums collected by defendants from both third-

 party payers and members of the proposed class. Id. Though it does not appear to me that this

 claim attempts to create a private right of action, I agree with defendants that it requires

 examination under the ADA pre-emption standard articulated in Scarlett.

         Scarlett provides somewhat conflicting guidance on this issue. As discussed above, the

 Scarlett court found that declaratory relief under the DJA was not preempted by the ADA

 because the DJA did not expand jurisdiction of this court; rather, it only enlarged the remedies

 available to it, including available remedies in contract disputes between airlines and customers.

 Scarlett, 922 F.3d at 1067. Believing the Tenth Circuit embraces the whole of the DJA,

 plaintiffs correctly note that § 2202 of the DJA authorizes a court to grant “[f]urther necessary or

 proper relief based on a declaratory judgment or decree, after reasonable notice and hearing,

 against any adverse party whose rights have been determined by such judgment.” 28 U.S.C. §

 2202.

         In Scarlett, the Tenth Circuit dismissed plaintiffs’ claims for unjust enrichment because

 the doctrine had nothing to do with the parties’ mutual assent or lack thereof. Scarlett, 922 F.3d

 at 1068. Because plaintiffs here seek prospective relief under DJA § 2202, any relief would be

 based on a declaratory judgment that the parties lacked mutual assent. Thus, the prospective

 relief appears to “arise from the contractual relationship or lack thereof.” Id.



                                                   6
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 7 of 25




          However, the Scarlett court also held that “[t]he ADA's pre-emption provision prohibits

 courts from imposing an equitable remedy in the absence of a contract because the remedy

 would reflect the court's policy judgments, not the parties' mutual assent.” Id. (emphasis added).

 This appears to squarely fit these circumstances. The plaintiffs ask me to impose an equitable

 remedy—a prospective order on collection attempts, disclosure of prices, disgorgement—in the

 absence of a contract. Because I find that the Tenth Circuit’s binding language cannot be

 avoided here, under Scarlett the plaintiffs’ requested non-declaratory prospective relief under

 DJA §2202 is pre-empted by the ADA. In other words, I find that the Tenth Circuit has narrowly

 defined this Court’s remaining role in this case: under Scarlett, I may declare whether or not a

 contract exists. If I conclude that an express or implied-in-fact contract does exist, I may enforce

 its terms. If I conclude that a contract does not exist, I cannot, without violating the ADA,

 impose any further remedy.

          Plaintiffs’ declaratory judgment claims request injunctive and equitable relief in the

 absence of a contract. Thus, this conclusion applies to Armato’s request for an order requiring

 defendants to cease collection attempts on bills for which no agreement exists, for disgorgement

 of all sums collected for such bills from third party payers and the proposed class, and for an

 injunction requiring defendants to cease and desist their practices. Case No. 1:19-cv-01771, ECF

 No 1 at 13–14. It also applies to the DeQuasie plaintiffs’ request for an order requiring

 defendants to “cease charging for the transporting of patients without an express agreement or

 full disclosure as to the rates for mileage and helicopter rotor base;” and “cease Defendants’

 attempts to collect outstanding bills for which no agreement as to price exists,” as well as their

 requests for disgorgement and permanent injunction. ECF No. 138 at 19. 2


 2
   Even if the Court could do more after finding that there was no contract, the remedy plaintiffs request – essentially,
 that defendants would receive no compensation for their services – would not be something this Court would

                                                            7
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 8 of 25




          2. Payment for Services

          Defendants claim that the plaintiffs’ declaratory judgment theory “is contrary to the way

 in which Congress intended [the ADA] and its surrounding regulatory scheme to affect business,

 consumers, and the law.” ECF No. 142 at 8. Defendants assert that plaintiffs’ theory amounts to

 an argument that the ADA preempts air carriers from ever receiving payment for their services.

 ECF No. 142 at 7. Plaintiffs disagree, claiming they only argue that defendants should not

 receive payment when no contract exists between the parties. ECF No. 151 at 6; ECF No. 152 at

 6. According to plaintiffs, defendants are free to receive payments from passengers with whom

 they have valid contracts. Id.

          As I have dismissed the non-declaratory prospective relief requested in plaintiffs’

 declaratory judgment claim, all that remains is plaintiffs’ request for an order declaring that no

 contract exists between the parties. As such I consider only whether defendants’ argument

 applies to these claims.

          In Scarlett the Tenth Circuit foreclosed the argument that the ADA preempts declaratory

 judgment on the existence of a contract. The Scarlett court held that a district court could

 determine whether a contract existed “without running afoul of the ADA’s pre-emption

 provision.” Scarlett, 922 F.3d at 1067 (citing Ginsberg, 572 U.S. at 281). Thus, contrary to

 defendants’ argument, declaratory judgment claims about the existence of a contract neither

 prevent defendants from collecting for their services nor improperly regulate the airline industry.

          Plaintiffs may continue to pursue a declaratory judgment, but plaintiffs’ requests for non-

 declaratory and injunctive relief under DJA § 2202 are dismissed.



 endorse. The defendants’ position, apparently that they may charge and collect amounts exceeding a reasonable
 price, is equally inequitable. Perhaps at some point the parties will realize that they cannot achieve their polar
 positions in the courts and will work out a reasonable resolution.

                                                           8
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 9 of 25




    B. Equitable Restitution

        Defendants argue that Armato’s claim for equitable restitution is preempted by the ADA.

 ECF No. 142 at 11. Though Armato’s brief merges the argument for disgorgement with the

 argument for equitable restitution, ECF No. 151 at 11, the complaint separates the two claims,

 bringing the request for disgorgement under “further relief” pursuant to § 2022 of the DJA, and

 the request for equitable restitution presumably under common law principles. Case No. 1:19-

 cv-01771, ECF No. 1 at 11–15. Because I have already dismissed plaintiffs’ requests for

 injunctive or equitable relief under the DJA as preempted by the ADA, I separately address

 preemption of the equitable restitution claim.

        Defendants’ argument on this point aside, the Tenth Circuit’s ruling on appeal made clear

 this claim must be dismissed. The Tenth Circuit held that though the “ADA’s pre-emption

 provision does not bar breach of contract claims against airlines,” Scarlett, 922 F.3d at 1061

 (quoting Ginsberg, 572 U.S. at 280) (internal quotations omitted), it does bar non-contract-based

 equitable claims. Id. at 1068 (citing Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 232 (1995)).

        In reviewing this Court’s dismissal of the Cowen plaintiffs’ unjust enrichment claim, the

 Tenth Circuit found that “unjust enrichment is an equitable doctrine that only applies if there is

 no contract.” Id. Affirming the dismissal, the Tenth Circuit concluded that “[t]he ADA’s pre-

 emption provision prohibits courts from imposing an equitable remedy in the absence of a

 contract, because the remedy would reflect the court's policy judgments, not the parties' mutual

 assent.” Id. (citing Wolens, 513 U.S. at 232–33)

        The same logic applies to Armato’s equitable restitution claim. Like the unjust

 enrichment claim in Scarlett, the equitable restitution claim “only applies if there is no contract”

 between plaintiffs and defendants. Case No. 1:19-cv-01771, ECF No. 1 at 14–16. Equitable



                                                   9
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 10 of 25




 restitution is a closely related equitable remedy that “would reflect the court’s policy judgment.”

 Scarlett, 922 F.3d at 1068. Under the Tenth Circuit’s holding in Scarlett this claim is pre-

 empted by the ADA.

        Defendants’ motion is granted as to the DeQuasie and Armato plaintiffs’ claims for non-

 declaratory and injunctive relief pursuant to DJA § 2202, and as to Armato’s claim for equitable

 restitution. The motion is denied as to the plaintiffs’ declaratory judgment claims.

                        MOTION TO STRIKE CLASS ALLEGATIONS

        A. Judicial Estoppel

        Preliminarily, I must address plaintiffs’ argument that defendants should be judicially

 estopped from attempting to strike plaintiffs’ class allegations. ECF No. 150 at 3.

        “[J]udicial estoppel generally prevents a party from prevailing in one phase of a case on

 an argument and then relying on a contradictory argument to prevail in another phase.” New

 Hampshire v. Maine, 532 U.S. 742, 750 (2001) (quoting Pegram v. Herdrich, 530 U.S. 211, 227

 n.8 (2000) (internal quotations omitted). “[A]bsent any good explanation, a party should not be

 allowed to gain an advantage by litigation on one theory, and then seek an inconsistent advantage

 by pursuing an incompatible theory.” Id. (quoting 18 C. Wright, A. Miller, & E. Cooper, Federal

 Practice and Procedure § 4477, p. 782 (1981)) (internal quotations omitted). The Supreme Court

 has identified three relevant factors for determining when to apply judicial estoppel:

        First, courts ask whether a party's later position is clearly inconsistent with its
        former position. Second, courts ask whether the party succeeded in persuading a
        court to accept that party's earlier position, so that judicial acceptance of an
        inconsistent position in a later proceeding would create the perception that either
        the first or the second court was misled. And third, courts consider whether the
        party seeking to assert an inconsistent position would derive an unfair advantage
        or impose an unfair detriment on the opposing party if not estopped.




                                                 10
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 11 of 25




 BancInsure, Inc. v. F.D.I.C., 796 F.3d 1226, 1240 (10th Cir. 2015) (quoting New Hampshire,

 532 U.S. at 750) (internal quotations omitted).

            According to plaintiffs, “[s]ince their first pleading in this case, the Defendants have

 asserted that no contracts existed between the parties.” ECF No. 150 at 3. Now, plaintiffs claim,

 defendants “take the contradictory position that there are contracts between it and the

 transported patients, which contractual relationship requires individualized review sufficient to

 defeat class treatment.” Id. Plaintiffs argue that these positions are clearly contradictory, and

 that defendant should be judicially estopped from now arguing that contracts exist between the

 parties.

            Even assuming that judicial estoppel would apply if defendants made such arguments, I

 cannot conclude this is the case here. Plaintiffs’ brief shows the flaw in this argument. Their

 overall argument is that “since their first pleading,” defendants claimed no contract existed

 between the parties, but that they now argue that contracts do exist. ECF No. 150 at 3. As

 plaintiffs noted, however, almost all parties understood defendants to argue that contracts did

 exist, at least until they argued before the Tenth Circuit. ECF No. 150 at 5. The Tenth Circuit

 commented on this fact and noted that defendants could not raise their no-contract argument for

 the first time at oral argument:

            Defendants argued in the district court that Plaintiffs have ‘a contractual
            obligation to pay for the air carrier services they received’ . . . . The district court
            understood Defendants to argue that Plaintiffs have a contractual obligation to pay
            . . . . The Scarlett Plaintiffs similarly understood ‘Defendants [to] have repeatedly
            invoked . . . state court jurisdiction to determine their right to recover [from
            Plaintiffs] under contract theories’ . . . . But at oral argument, Defendants argued
            that Plaintiffs' obligation to pay arises under quantum meruit or a contract
            implied-in-law, which are equitable theories . . . . We will not base our analysis
            on an argument first made at oral argument.




                                                      11
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 12 of 25




 Scarlett, 922 F.3d at 1063. Thus, I cannot agree with plaintiffs that defendants previously argued

 that no contracts exist and now take a clearly inconsistent position, nor that they succeeded in

 persuading a court to accept that position. See ECF No. 90 (my order on defendants’ first motion

 to dismiss noting “[d]efendants, for their part, never explain what kind of agreement they think

 exists”).

         B. Defendants’ Arguments

         Although the Tenth Circuit has not articulated a standard for evaluating motions to strike

 class allegations, courts in this district have held such motions to a high standard of proof.

 Wornicki v. Brokerpriceopinion.com, Inc., No. 13–cv–03258–PAB–KMT, 2015 WL 1403814, at

 *4 (D. Colo. March 23, 2015). A motion to strike is a “drastic remedy” and one that is generally

 “disfavored by the courts.” Friedman v. Dollar Thrifty Automotive Group, Inc., No. 12-cv-

 02432-WYD-KMT, 2013 WL 5448078, at *2 (D. Colo. September 13, 2013) (quoting Francis v.

 Mead Johnson & Co., No. 10-cv-00701-JLK, 2010 WL 3733023, at *1 (D. Colo. September 16,

 2010)). “If there is any doubt as to whether to strike a matter, courts should deny the motion.”

 Id. (quoting Coder v. Am. Bankers Ins. Co. of Fla., No. 12-2231-EFM, 2013 WL 2151583, at *3

 (D. Kan. May 16, 2013)).

         Motions to strike class allegations are particularly disfavored because such a motion

 “requires a reviewing court to preemptively terminate the class aspects of . . . litigation, solely on

 the basis of what is alleged in the complaint, and before plaintiffs are permitted to complete the

 discovery to which they would otherwise be entitled on questions relevant to class certification.”

 Id. (citing Francis, 2010 WL 3733023 at *1) (internal quotations omitted).

         Courts in this district have generally found that a motion to strike class allegations prior

 to discovery is only warranted where defendants “are able to show conclusively that plaintiffs



                                                   12
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 13 of 25




 will be unable to establish fact that would make class treatment appropriate.” Wornicki, 2015

 WL 1403814, at *4; see also Friedman, 2013 WL 5448078, at *2 (holding that motion to strike

 should only granted if “it will be impossible to certify the classes alleged by the plaintiffs

 regardless of the facts the plaintiffs may be able to prove”) (quoting Francis, 2010 WL 3733023,

 at *1) (internal quotations omitted).

        Because the burden for a motion of this type is very high for the movant, I cannot and

 will not consider arguments not expressly raised by defendants. Unlike in a motion for class

 certification in which a district court has discretion to make a determination, Gold Strike Stamp

 Co. v. Christensen, 436 F.2d 791, 793 (10 Cir. 1970), I have little discretion here and must hold

 defendants to their burden.

        Defendants argue that plaintiffs cannot meet the requirements of Federal Rule of Civil

 Procedure Rule 23(a), (b)(2), or (b)(3), and therefore the class allegations should be struck. ECF

 No. 144. I address each of the defendants’ arguments in turn.

                1. Rule 23(a)

        Rule 23(a) requires plaintiffs to satisfy four requirements: “(1) the class is so numerous

 that joinder of all members is impracticable; (2) there are questions of law or fact common to the

 class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

 of the class; and (4) the representative parties will fairly and adequately protect the interests of

 the class.” Fed. R. Civ. P. 23(a). Defendants argue that plaintiffs cannot adequately represent

 the class, nor satisfy the commonality and typicality requirements. ECF No. 144.

                    a. Fairly and Adequately Represent the Class

        Rule 23(a)(4) requires that the representative parties “fairly and adequately protect the

 interests of the class.” Fed.R.Civ.P. 23(a). “The Tenth Circuit has held that adequacy of



                                                   13
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 14 of 25




 representation depends on resolution of two questions: (1) do the named plaintiffs and their

 counsel have any conflicts of interest with other class members and (2) will the named plaintiffs

 and their counsel prosecute the action vigorously on behalf of the class?” Kurlander v. Kroenke

 Arena Co., LLC, 276 F. Supp. 3d 1077, 1087 (D. Colo. 2017) (quoting Rutter & Wilbanks Corp.

 v. Shell Oil Co., 314 F.3d 1180, 1187–88 (10th Cir. 2002)) (internal quotations omitted).

 “Plaintiff bears the initial burden of demonstrating adequacy, after which the burden shifts to the

 defendant; [a]bsent evidence to the contrary, a presumption of adequate representation is

 invoked.” Id. (quoting Decoteau v. Raemisch, 304 F.R.D. 683, 689 (D. Colo. 2014)) (internal

 quotations omitted).

         First, defendants argue that several of the named plaintiffs do not adequately represent

 the class articulated in their various complaints. ECF No. 144 at 5. Defendants point out that the

 Cowen complaint specifically excludes from the class “any persons who had an express contract

 with the Defendants to pay the prices charged by the Defendants[.]” Id. They argue that the

 named Cowen plaintiffs do not fall into this class because “the bulk of them, or their next of kin,

 did execute an AOB that contained a financial responsibility provision to pay [defendants’]

 charges.” Id. at 6. In making this argument defendants assume that the AOB is a valid express

 contract obligating plaintiffs to pay for defendants’ services. In doing so, defendants ignore that

 the central issue in plaintiffs’ complaint is whether a contract existed between the parties.

 Indeed, plaintiffs’ complaint contests whether the AOB constitutes a contract for payment. See,

 e.g., ECF No. 59 at 3. Defendants cannot meet their burden of showing that class certification is

 impossible by citing contested legal and factual issues, the resolution of which may fall in

 plaintiffs’ favor.




                                                  14
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 15 of 25




         Defendants argue that the same issue applies to the DeQuasie and Armato named

 plaintiffs, though they admit that those complaints do not include the same class restriction. See

 Id. at 3 n.2. Because these complaints do not limit the class in the same manner, defendants’

 argument does not go to the issue of whether the named DeQuasie and Armato plaintiffs can

 fairly and adequately represent the class. Instead it goes to the merits of their declaratory

 judgment claim that no contract exists, and therefore cannot be resolved by this motion.

         Next, defendants argue that the named plaintiffs don’t adequately represent the class

 because they have conflicts of interest “with class members who are commercial or government

 payers.” ECF No. 144 at 6. Because plaintiffs’ complaints define the class to include “all

 persons billed by defendants, or who paid a bill from Defendants, for air medical transport,”

 defendants understand the class to include insurance carriers who paid portions of plaintiffs’

 charges. ECF No. 144 at 7. According to defendants, “[i]ndividuals transported, such as named

 plaintiffs, almost certainly have a conflict of interest in representing their insurance carriers who

 only paid a portion of Defendants’ charges, leading Defendants to seek the rest of the payment

 from the individuals.” Id.

         Defendants, however, cease their argument there. Though I agree with defendants that a

 conflict of interest could arise between the named plaintiffs and the subset of class members that

 includes insurance carriers, this does not indicate that it will necessarily arise or is currently

 present. From my point of view, at the moment, all class members’ interests appear aligned in

 determining whether a contract exists between plaintiffs and defendants.

         Additionally, even if the proposed class was overbroad in its inclusion of insurance

 carriers, this defect does not necessarily warrant striking the class allegations altogether if they

 could sufficiently support a narrower proposed class. See Messner v. Northshore Univ.



                                                   15
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 16 of 25




 HealthSystem, 669 F.3d 802, 815 (7th Cir. 2012) (noting that defining a class is “more of an art

 than a science” and problems regarding over-inclusive class definitions “can and often should be

 resolved by refining the class definition rather than by flatly denying class certification on that

 basis”). Because defendants’ theory of the case and any resultant conflicts remain vague, and

 because the proposed class could easily be narrowed, I cannot find that a conflict exists that

 would make class certification impossible.

                       b. Commonality

         Rule 23(a)(2) requires “only a single question of law or fact common to the entire class.”

 However, “[m]ere allegations of systemic violations of the law . . . will not automatically satisfy

 Rule 23(a)'s commonality requirement; a discrete legal or factual question common to the class

 must exist.” DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1195 (10th Cir. 2010) (citing J.B.

 ex rel. Hart v. Valdez, 186 F.3d 1280, 1288 (10th Cir. 1999)). “The class's ‘common contention

 must be of such a nature that it is capable of class[-]wide resolution—which means that

 determination of its truth or falsity will resolve an issue that is central to the validity of each one

 of the claims in one stroke.” Colorado Cross–Disability Coalition v. Abercrombie & Fitch, 765

 F.3d 1205, 1213 (10th Cir. 2014) (quoting Wallace B. Roderick Revocable Living Trust v. XTO

 Energy, Inc., 725 F.3d 1213, 1218 (10th Cir. 2013) (internal quotations omitted).

         Defendants argue that the plaintiffs cannot satisfy the commonality requirement because

 the claims of each class member—though dependent on the common question of the existence of

 a contract—are governed by unique and specific factual and legal questions including:

     •   Which state’s law of contract formation controls where a patient was transported between

         two states?




                                                   16
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 17 of 25




     •   Was the patient conscious at the time transport was initiated such that he could express

         mutual assent to pay Defendants’ charges?

     •   What, if any, were the conduct and statements of each of the parties prior to transport?

     •   What, if any, were the conduct and statements of each of the parties after transport?

 ECF No. 144 at 8–9. Defendants’ list goes on.

         For their part, Plaintiffs do not state what common questions of law or fact will satisfy

 the commonality requirement. Instead, plaintiffs respond that defendants’ motion is premature,

 and that plaintiffs should not be required to show commonality until “defendants answer the

 question of why they are entitled to payment.” ECF No. 150 at 10. In essence, plaintiffs argue

 that commonality cannot be determined until defendants articulate their defense against

 plaintiffs’ theory that there is no contract.

         It is plaintiffs, not defendants, who bring a claim for declaratory judgment, asking this

 court to find that no contract exists between all class members and defendants. It is therefore

 plaintiffs, and not defendants, who must ultimately show that their claims contain common

 questions of law or fact that are resolvable on a class-wide basis. Plaintiffs are correct that, as

 the Tenth Circuit noted, defendants have inconsistently articulated their theory of the contractual

 relationship between parties. But this does not free plaintiffs of their obligation under Rule 23(a)

 to show that common questions of law or fact are resolvable for their claims, regardless of

 defendants’ defenses. Defendants’ failure to articulate their contract theory does not prevent

 plaintiffs from articulating those common questions of law or fact they believe exist justifying

 their class action.

         However, despite plaintiffs’ unsatisfactory response, because the burden on a motion to

 strike class certification is heavy on the movant and because defendants have not articulated their



                                                   17
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 18 of 25




 reasoning as to why plaintiffs’ declaratory judgment claims should fail, I do not find at this time

 that it would be impossible for plaintiffs to satisfy the commonality requirement. Instead, as in

 Wornicki, defendants “introduce only unsupported argument as to their possible defenses.” 2015

 WL 1403814 at *6. “This is not sufficient to find that plaintiffs will be unable to satisfy their

 burden to show a question of law or fact common to the entire class at this early stage of the

 litigation.” Id. Though defendants list a great many questions that might be relevant, without

 knowing what defense they plan to bring, those questions by themselves do not make clear that

 no common questions will remain that could be resolved on a class-wide basis. And therefore,

 plaintiffs’ possible allegations that satisfy the commonality requirement remain wide open.

 Plaintiffs could allege that there exists a common question of law as to the contractual

 significance of the AOB, for example, or the fact that patients were experiencing a medical

 emergency when they encountered defendants. I will not strike plaintiffs’ class allegations on

 this basis.

                    c. Typicality

         Typicality ensures “that the class representative's claims resemble the class's claims to an

 extent that adequate representation can be expected.” In Re Intelcom Group, Inc. v. Securities

 Litig., 169 F.R.D. 142, 149 (D. Colo. 1996). “The rationale behind the requirement that the class

 representative's claims be typical of the class claims is recognition that a plaintiff with claims

 typical of the class will, in pursuing and defending his own self interest in the litigation, be

 concomitantly advancing or defending the interests of the class.” Kurlander, 276 F. Supp. 3d at

 1087 (quoting Dubin v. Miller, 132 F.R.D. 269, 274 (D. Colo. 1990)).

         Defendants argue that the named plaintiffs fail to meet the typicality requirement because

 “[e]ach class members’ ‘individual circumstances’ and interactions with Defendants bear on



                                                   18
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 19 of 25




 their contract formation claims.” ECF No. 144 at 10. However, defendants ignore the large

 majority of case law in which courts have found that, though factual differences exist, typicality

 is satisfied “where, as here, all class members are at risk of being subjected to the same harmful

 practices, regardless of any class member's individual circumstances.” DG ex rel. Stricklin, 594

 F.3d at 1199. Courts also find typicality despite different individual circumstances when “the

 same legal theory . . . underlies class members' corresponding claims.” Id.; see also Colorado

 Cross Disability Coal., 765 F.3d at 1216 (quoting Adamson v. Bowen, 855 F.2d 668, 676 (10th

 Cir. 1988) (“[D]iffering fact situations of class members do not defeat typicality under Rule

 23(a)(3) so long as the claims of the class representative and class members are based on the

 same legal or remedial theory.”); Baby Neal for & by Kanter v. Casey, 43 F.3d 48, 58 (3d Cir.

 1994) (“Indeed, even relatively pronounced factual differences will generally not preclude a

 finding of typicality where there is a strong similarity of legal theories.”).

         The harm and threat of harm suffered by the named plaintiffs as a result of defendants’

 attempts to collect exorbitant fees following air transport is typical of the harm and threat of

 harm suffered by other members of the class. Additionally, named plaintiffs allege that they

 have no contract with defendants, “the same legal theory that underlies class members’

 corresponding claims.” DG ex rel. Stricklin, 594 F.3d at 1199. “Due to the common risk of

 harm and the common underlying legal theory,” I cannot find that named plaintiffs’ claims are

 atypical at this stage. Id.

                 2. Rule 23(b)

         Plaintiffs must also satisfy one of the subsections of Rule 23(b). The Armato and

 DeQuasie plaintiffs bring their class action allegations under either Rule 23(b)(1), (b)(2), or

 (b)(3). ECF No. 138; Case No. 1-19-cv-01771-RBJ, ECF No. 1 at 8. The Cowen plaintiffs bring



                                                   19
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 20 of 25




 their allegations only under either Rule 23(b)(2) or (b)(3). ECF No. 59 at 16. Defendants only

 argue that plaintiffs fail to satisfy Rule 23(b)(2) because uniform declaratory relief is not

 appropriate for all class members. ECF No. 144. They also argue that plaintiffs fail to satisfy

 Rule 23(b)(3) because individual claims predominate over class claims. Id. Defendants do not

 address DeQuasie and Armato plaintiffs’ allegation that they meet the criteria for Rule 23(b)(1).

        For the reasons that follow in more detail, I agree with the defendants that individual

 issues predominate over class issues so as to rule out certification of a class under Rule 23(b)(3),

 at least to the extent the question is whether an implied-in-fact contract was formed. Rules

 23(b)(1) and 23(b)(2), I have the same reservations. The Court’s ultimate task is to determine

 whether a contract was formed, and I’m not convinced that the individual legal and factual issues

 affecting that determination would disappear regardless of the subsection of Rule 23(b) one

 attempts to apply. But I can only address the issues the parties have briefed, and they have not

 fleshed out their positions on (b)(1) or (b)(2).

                    a. Rule 23(b)(2) Uniform Declaratory Relief

        Class certification is appropriate under Rule 23(b)(2) where “the party opposing the class

 has acted or refused to act on grounds that apply generally to the class, so that final injunctive

 relief or corresponding declaratory relief is appropriate respecting the class as a whole.”

 Defendants argue that plaintiffs requested relief of “some form of monetary damages, including

 disgorgement or equitable restitution,” which would entitle many class members to an individual

 award. ECF No. 144 at 11. They argue this “renders class certification under Rule 23(b)(2)

 impossible.” Id.

        I have dismissed plaintiffs’ requests for disgorgement or equitable restitution. For

 whatever reason defendants have not argued that uniform declaratory relief would be impossible



                                                    20
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 21 of 25




 for plaintiffs’ declaratory judgment claim on its own. Because defendants do not raise the issue,

 I cannot dismiss plaintiffs’ class action allegations under Rule 23(b)(2).

                      b. Rule 23(b)(3) Predomination of Individual Claims

           To qualify for certification under Rule 23(b)(3), class questions must “predominate over

 any questions affecting only individual members,” and class resolution must be “superior to

 other available methods for the fair and efficient adjudication of the controversy.” Amchem

 Products, Inc. v. Windsor, 521 U.S. 591, 615 (1997).

           Defendants argue that in determining whether an express or implied-in-fact contract

 existed between defendants and the various plaintiffs, individual questions will predominate over

 the class questions. ECF No. 144 at 12. Defendants again note that each individual class

 member will have different state law and unique facts relevant to the determination of whether a

 contract existed. Id. Defendants acknowledge that there is a common question between class

 members—whether a contract existed—but argue that the individualized inquiry required to

 make such a determination will predominate over any common issues to the class. As discussed

 regarding commonality section, Defendants list questions that will require individual

 determinations for each plaintiff that they argue will predominate the resolution of the plaintiffs’

 claims.

           “Parallel with Rule 23(a)(2)'s commonality element, Rule 23(b)(3)'s predominance

 requirement imposes an obligation upon district courts to ensure that issues common to the class

 predominate over those affecting only individual class members.” Wornicki, 2015 WL 1403814,

 at *7 (quoting Sullivan v. DB Investments, Inc., 667 F.3d 273, 297 (3d Cir. 2011) (internal

 quotations omitted). “However, the predominance criterion is ‘far more demanding’ than Rule

 23(a)(2)'s commonality requirement.” Id. (quoting Amchem, 521 U.S. at 624).



                                                  21
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 22 of 25




        The “predominance inquiry tests whether proposed classes are sufficiently cohesive to

 warrant adjudication by representation.” Amchem, 521 U.S. at 623. In Amchem, the Supreme

 Court upheld the Third Circuit’s finding that predominance was not met because each plaintiff’s

 exposure to defendants’ asbestos products was defined by “disparate questions undermining

 class cohesion,” such as different length of exposure, product exposure, and different injuries.

 Id. at 624. Similarly, in Pilgrim v. Universal Health Card, LLC, the Sixth Circuit found

 individual issues predominated class issues because each of the nationwide class member’s

 claims would be governed by their local state law, and though there was “some factual overlap,”

 the overlapping factual issues did not predominate. 660 F.3d 943, 947–48 (6th Cir. 2011)

 (emphasis in original).

        I agree with defendants that the resolution of each class member’s unique legal and

 factual questions, at least as to whether a contract implied-in-fact was formed, inevitably will

 predominate over any class issues, preventing effective “class cohesion,” and rendering class

 certification impossible under Rule 23(b)(3). Amchem, 521 U.S. at 623. I suspect that this is

 true with respect to whether an express contract was formed as well. However, I do not feel

 sufficiently informed concerning the parties’ theories as to why there was or was not an express

 contract to make that finding at this time. I allow for the possibility that there could be

 something that is common to all members of some class that is relevant to the express contract

 issue, that overcomes legal and factual differences among individuals, and that makes class-wide

 resolution of the express contract issue possible and worthwhile.

        Regarding the legal issues, merely determining which law will apply to a given class

 member illustrates the difficulty of class-wide resolution. Each of the plaintiffs’ complaints

 define a nationwide class, which will naturally include parties who live in, and whose accident



                                                  22
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 23 of 25




 occurred in, numerous different states. The Cowen complaint illustrates the issue: the Cowen

 named plaintiffs include class members who live in and whose accidents occurred in Missouri,

 Arizona, Alabama, one of whom was transported by defendants in Florida. ECF No. 59 at 9–16.

 As in Pilgrim, each class member’s claim will need to be resolved under the applicable state

 law’s choice of law rules governing express and implied-in-fact contract formation.

         Other courts have also found that such legal disparities preclude effective class

 resolution. See, e.g., In re Bridgestone/Firestone, Inc., 288 F.3d 1012, 1015, 1018 (7th Cir.

 2002) (reversing a district court's certification of a nationwide class in a contract and consumer

 fraud suit involving allegedly defective tires, holding that such a class is rarely, if ever,

 appropriate where each plaintiff's claim will be governed by the law of his own state); Zinser v.

 Accufix Research Inst., Inc., 253 F.3d 1180, 1189–90 (9th Cir.2001) (holding that variations in

 state law greatly compounded the factual differences between claims, overwhelming any

 common issues related to causation and making national class resolution impractical); Szabo v.

 Bridgeport Machs., Inc., 249 F.3d 672, 674 (7th Cir. 2001) (“Differences of [state law] cut

 strongly against nationwide classes....”); Castano v. American Tobacco Co., 84 F.3d 734, 741

 (5th Cir. 1996) (“In a multi-state class action, variations in state law may swamp any common

 issues and defeat predominance.”).

         Regarding the factual issues, plaintiffs’ claims, as defendants have repeatedly pointed

 out, are not just governed by different legal standards, but are factually distinct in important

 ways as well. Class members share in common that they or their next of kin experienced a

 medical emergency and were transported by defendants via air ambulance. However, the

 remaining facts vary widely from member to member. Some patients were conscious when

 defendants arrived, some were not. ECF No. 59 at 13–14; ECF No. 138 at 6, 10. Some were



                                                   23
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 24 of 25




 with family members who spoke with defendants, some were not. ECF No. 59 at 10; ECF No.

 138 at 9. Some patients, family members, or patients’ employees signed forms prior to transport,

 some did not. Case No. 1-19-cv-01771-RBJ, ECF No. 1 at 67; ECF No. 59 at 10, 13, 15; ECF

 No. 138 at 8, 9, 10, 11. The list goes on. All these factual issues will require individualized

 resolution to determine whether contracts existed in each case between defendants and a

 particular class member.

        In fact, in Scarlett the Tenth Circuit noted the fact-intensive inquiry required for

 determining the existence of an implied-in-fact contract, and that this court would have to

 examine “whether there was the necessary mutual assent to form a contract.” Scarlett, 922 F.3d

 at 1068. Though some issues in this inquiry might be common throughout the class—such as

 whether any of defendants’ forms obligate the plaintiffs in any way—most of the issues will be

 particular to the individual class member and defendants’ conduct in the particular instance. As

 in Pilgrim, the similarities between class members “establish only that there is some factual

 overlap, not a predominant factual overlap among the claims and surely not one sufficient to

 overcome the key defect that the claims must be resolved under different legal standards.” 660

 F.3d at 948.

        Plaintiffs cannot satisfy the predominance requirement, and therefore I grant defendants’

 motion regarding plaintiffs’ allegations under Rule 23(b)(3) with respect to whether or not an

 implied-in-fact contract was formed..

                                              ORDER

    1. Defendants’ Motion to Dismiss the Armato Complaint, ECF No. 142, is GRANTED in

        part and DENIED in part. The Court dismisses Armato’s Count I insofar as it requests

        injunctive and non-declaratory relief and Count II for equitable restitution in its entirety.



                                                  24
Case 1:16-cv-02723-RBJ Document 167 Filed 05/08/20 USDC Colorado Page 25 of 25




    2. Defendants’ Motion to Dismiss the DeQuasie Complaint, ECF No. 143, is GRANTED in

       part and DENIED in part. The Court dismisses the DeQuasie plaintiffs’ Count I insofar

       as it requests injunctive and non-declaratory relief.

    3. Defendants’ Consolidated Motion to Strike Class Allegations from Cowen, DeQuasie,

       and Armato Complaints, ECF No. 144, is GRANTED in part and DENIED in part. The

       Court grants the motion insofar as it asks the Court to strike plaintiffs’ allegations under

       Rule 23(b)(3) with respect to the existence or non-existence of implied-in-fact contracts.


              DATED this 8th day of May, 2020.

                                                      BY THE COURT:




                                                      ___________________________________
                                                      R. Brooke Jackson
                                                      United States District Judge




                                                25
